                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

  IN RE:                                              CHAPTER 13
  NUHSHAUMMIE ZENNA PRUITT,                           CASE NO. 19-47530-MBM
                                                      JUDGE MARCI B. MCIVOR
                              DEBTOR.
  _______________________________________/

   TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM FILED ON BEHALF OF
 DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC. (PACER CLAIM NO. 2-1)

       NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin, and
objects to the Proof of Claim filed on behalf of Dearborn Total Automotive Grand River Inc.
(PACER Claim No. 2-1), and in support thereof states as follows:

       1.     The proof of claim filed on behalf of Dearborn Total Automotive Grand River Inc.
(PACER Claim No. 2-1), fails to attach any supporting documentation of its claim in contravention
of F.R.Bankr.P. 3001(c) and/or (d).

        WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable Court
disallow the Proof of Claim filed on behalf of Dearborn Total Automotive Grand River Inc.
(PACER Claim No. 2-1) on June 3, 2019, in its entirety, and grant any further and other relief as
this Court deems equitable and just, including entering an Order absolving the Trustee from any
duty to recoup disbursements previously made to Dearborn Total Automotive Grand River Inc..

                          OFFICE OF DAVID WM. RUSKIN,
                          STANDING CHAPTER 13 TRUSTEE

Dated: July 9, 2019     By: ____/s/ Lisa K. Mullen____
                         LISA K. MULLEN (P55478)
                         THOMAS D. DECARLO (P65330)
                         Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                         1100 Travelers Tower
                         26555 Evergreen Road
                         Southfield, MI 48076-4251
                         Telephone (248) 352-7755




 19-47530-mbm         Doc 27   Filed 07/09/19     Entered 07/09/19 12:08:34       Page 1 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:                                               CHAPTER 13
  NUHSHAUMMIE ZENNA PRUITT,                            CASE NO. 19-47530-MBM
                                                       JUDGE MARCI B. MCIVOR
                              DEBTOR.
  _______________________________________/

                          (PROPOSED)
    ORDER DISALLOWING THE PROOF OF CLAIM FILED ON BEHALF OF
 DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC. (PACER CLAIM NO. 2-1)

        This matter came on for hearing upon the Objection to Proof of Claim filed by the Chapter
13 Standing Trustee pursuant to L.B.R. 3007-1 (E.D.M.), the Objection having been served with
the Notice of Objection to Claim in accordance with the local bankruptcy rules, the requisite time
for a response having passed, no response to the Objection having been timely filed and served,
and the Court being otherwise sufficiently advised in the premises;

      IT IS HEREBY ORDERED that the Proof of Claim filed on behalf of Dearborn Total
Automotive Grand River Inc. (PACER Claim No. 2-1) on June 3, 2019, in the amount of
$15,756.81 is disallowed;

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13 Standing
Trustee has previously made disbursements to such Creditor, the Trustee shall not be obligated to
recoup the same.




                                           EXHIBIT 1




 19-47530-mbm        Doc 27     Filed 07/09/19    Entered 07/09/19 12:08:34        Page 2 of 4
         Form B20B (Official Form 20B)
         12/1/2010
                                                   UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF MICHIGAN
                                                     SOUTHERN DIVISION - DETROIT

            IN RE:                                                                   CHAPTER 13 Proceeding
            NUHSHAUMMIE ZENNA PRUITT,                                                CASE NO. 19-47530-MBM
                                                                                     JUDGE MARCI B. MCIVOR
                                                DEBTOR.
            AKA or DBA (if any:
             Jazzys Ice Cream & Candy

            Address(es):
            15440 Archdale St.
            Detroit, MI 48227-0000

            Social Security Number(s):
            Employer’s Tax Identification (EIN) No(s). (if any):
            _______________________________________/


         NOTICE OF OBJECTION TO CLAIM FILED ON BEHALF OF DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC.
                                             (PACER CLAIM NO. 2-1)

        The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.
         Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.
        If you do not want the court to deny or change your claim, then on or before August 22, 2019, you or your lawyer must:

                   1.        File with the court a written response to the objection, explaining your position, at:

                                                                    U.S. Bankruptcy Court
                                                                 211 W. Fort Street, Suite 2100
                                                                      Detroit, MI 48226

                             If you mail your response to the court for filing, you must mail it early enough so that the
                             court will receive it on or before the date stated above. All attorneys are required to file
                             pleadings electronically.

                             You must also mail a copy to:

                             Ardelean & Dunne Pllc, 29777 Telegraph Rd Ste 1630, Southfield, MI 48034-0000
                             David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                             DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC., STRATTON LAW OFFICE, PO BOX 489,
                             FARMINGTON, MI 48332

                  2.       Attend the hearing on the objection, scheduled to be held on August 29, 2019, at 9:00 a.m., in Courtroom 1875, United
States Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the
objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only; neither testimony
nor evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)
        If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                            OFFICE OF DAVID WM. RUSKIN,
                                            STANDING CHAPTER 13 TRUSTEE

       Dated: July 9, 2019                  By: ___/s/ Lisa K. Mullen__
                                            LISA K. MULLEN (P55478)
                                            THOMAS D. DECARLO (P65330)
                                            Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                                            1100 Travelers Tower
                                            26555 Evergreen Road
                                            Southfield, MI 48076-4251
                                            Telephone (248) 352-7755




          19-47530-mbm               Doc 27         Filed 07/09/19            Entered 07/09/19 12:08:34                  Page 3 of 4
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

  IN RE:
                                                           CHAPTER 13
  Nuhshaummie Zenna Pruitt,
                                                           CASE NO. 19-47530-MBM
                              DEBTOR.
                                                           JUDGE MARCI B. MCIVOR
  _______________________________________/

CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM
 FILED ON BEHALF OF DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC.
                        (PACER CLAIM NO. 2-1)

       I hereby certify that on July 9, 2019, I electronically filed the Trustee’s Objection to the Proof
of Claim filed on behalf of Dearborn Total Automotive Grand River Inc. (PACER Claim No. 2-1)
With (Proposed) Order Disallowing the Proof of Claim filed on behalf of Dearborn Total Automotive
Grand River Inc. (PACER Claim No. 2-1), Notice of Objection to Claim filed on behalf of Dearborn
Total Automotive Grand River Inc. (PACER Claim No. 2-1) and Certificate of Service with the Clerk
of the Court using the ECF system which will send notification of such filing to the following:
       The following parties were served electronically:
               ARDELEAN & DUNNE PLLC
               29777 Telegraph Rd Ste 1630
               SOUTHFIELD, MI 48034-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:
               NUHSHAUMMIE ZENNA PRUITT
               15440 ARCHDALE ST.
               DETROIT, MI 48227-0000


               DEARBORN TOTAL AUTOMOTIVE GRAND RIVER INC.
               STRATTON LAW OFFICE
               PO BOX 489
               FARMINGTON, MI 48332



                                      _____/s/ Jayme L. DePriest_________
                                      Jayme L. DePriest
                                      For the Office of David Wm. Ruskin,
                                      Chapter 13 Standing Trustee-Detroit
                                      1100 Travelers Tower
                                      26555 Evergreen Road
                                      Southfield, MI 48076-4251
                                      (248) 352-7755




 19-47530-mbm         Doc 27     Filed 07/09/19       Entered 07/09/19 12:08:34          Page 4 of 4
